Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 1 of 20 Page ID #:1



 1 JILL A. GUTIERREZ (#258138)
   gutierrez.jill@dorsey.com
 2 DORSEY & WHITNEY LLP
   600 Anton Boulevard, Suite 2000
 3 Costa Mesa, CA 92626-7655
   Telephone: (714) 800-1400
 4 Facsimile: (714) 800-1499
 5 CASE COLLARD (#245834)
   collard.case@dorsey.com
 6 DORSEY & WHITNEY LLP
   1400 Wewatta Street, Suite 400
 7 Denver, CO 80202-5549
   Telephone: (303) 689-3400
 8 Facsimile: (303) 629-3450
 9 Attorney for Plaintiffs
   Crumbl LLC, Crumbl IP, LLC,
10 and Crumbl Franchising, LLC
11
12                     UNITED STATES DISTRICT COURT

13        CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

14
15
16 CRUMBL    LLC, a Utah Limited Liability CASE NO.
   Company, CRUMBL IP, LLC, a Utah
17 Limited Liability Company, and
   CRUMBL FRANCHISING, LLC, a
                                           District Judge:

18 Utah Limited Liability Company,         COMPLAINT FOR
19                                         DECLARATORY JUDGMENT
                      Plaintiff,
20             vs.
21                                         DEMAND FOR JURY TRIAL

22 CRUMBLES      COOKIES LLC, a
   California Limited Liability Company,   Action Filed:
23                                         Trial Date: None Set

24                    Defendants.

25
26
27
28

                                                                       COMPLAINT
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 2 of 20 Page ID #:2



 1         Plaintiffs Crumbl LLC, a Utah limited liability company, Crumbl IP, LLC, a
 2 Utah limited liability company, and Crumbl Franchising, LLC, a Utah limited
 3 liability company (collectively “Crumbl” or “Plaintiff”), files the instant complaint
 4 against Defendant Crumbles Cookies LLC, a California limited liability company
 5 (“Crumbles” or “Defendant”). Plaintiff hereby alleges as follows:
 6                              NATURE OF THE ACTION
 7         1.    By this action, Plaintiff seeks a declaration that it has not infringed and
 8 does not infringe the claimed common law trademark rights of Defendant in the
 9 unregistered mark “Crumbles Cookies” and that Crumbles Cookies’ advertising must
10 be limited to an area commensurate with its claimed common law trademark rights
11 (if any) at the time that Plaintiff received its registered trademarks.
12         2.    Plaintiff has hundreds of franchisee stores utilizing its registered
13 trademarks covering the name “CRUMBL COOKIES.” At its stores, Plaintiff sells
14 its signature scratch-made gourmet cookies, as well as ice cream and other bakery
15 items. Plaintiff packages its cookies, still-warm, in its unique oblong pink boxes
16 featuring its “CRUMBL COOKIES” logo.               Plaintiff sells its cookies from its
17 distinctive modern storefronts where customers enjoy a seamless ordering experience
18 on the Crumbl app or on iPads mounted to the kitchen walls. Plaintiff’s timely cookie
19 flavors rotate weekly, which customers keep up on through Plaintiff’s active social
20 media accounts.
21         3.    Plaintiff’s unique business is successful, popular, and expanding.
22 Defendant has contacted Plaintiff and threatened litigation if Plaintiff operates its
23 stores utilizing its registered trademarks within a 30-mile radius of Defendant’s
24 single “Crumbles Cookies” bakery in Corona, California. Plaintiff already has
25 several successful stores in Southern California and intends to continue to expand in
26 the region.      Therefore, Plaintiff seeks a declaratory judgment adjudicating
27 Defendant’s claim that the operation of stores within a 30-mile radius by Plaintiff
28 infringes on Defendant’s purported common law trademark rights in another name,
                                                                                 COMPLAINT
                                               -2-
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 3 of 20 Page ID #:3



 1 “Crumbles Cookies.” Plaintiff also seeks a declaratory judgment limiting Crumbles
 2 Cookies advertising to an area commensurate with its claimed common law
 3 trademark rights (if any) at the time that Plaintiff received its registered trademarks.
 4                                        PARTIES
 5        4.     Plaintiff Crumbl LLC is a Utah limited liability company with its
 6 principal place of business in Orem, Utah.
 7        5.     Plaintiff Crumbl IP, LLC is a Utah limited liability company with its
 8 principal place of business in Orem, Utah.
 9        6.     Plaintiff Crumbl Franchising, LLC is a Utah limited liability company
10 with its principal place of business in Orem, Utah.
11        7.     Defendant Crumbles Cookies LLC is a California limited liability
12 company with its principal place of business in Corona, California.
13                            JURISDICTION AND VENUE
14        8.     This Court has jurisdiction over the subject matter of this action
15 pursuant to 28 U.S.C. §§ 1331, 1332, and 1338. The claims alleged in this Complaint
16 arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, and the
17 Lanham Act, 15 U.S.C. § 1052, et seq. Further, there is diversity jurisdiction, as
18 Plaintiff is a citizen of Utah and Defendant is a citizen of California, and the amount
19 in controversy exceeds $75,000.00.
20        9.     Venue is properly laid in this district pursuant to 28 U.S.C. § 1391(b)(1),
21 which permits venue in the judicial district where any defendant resides if all
22 defendants reside in the same state. Crumbles is the sole defendant in this action and
23 maintains its principal place of business at 1191 Magnolia Ave., Suite C, Corona,
24 California 92879, which is within the Central District of California.
25        10.    This Court has personal jurisdiction over Defendant because, upon
26 information and belief, Defendant’s principal place of business is in Corona,
27 California.
28        11.    An actual case or controversy exists between the parties. Plaintiff has
                                                                                 COMPLAINT
                                              -3-
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 4 of 20 Page ID #:4



 1 registered trademarks covering the term “CRUMBL COOKIES” and has hundreds
 2 of stores nationwide, including several in Southern California, utilizing its
 3 trademarks. Defendant has threatened litigation against Plaintiff, claiming that it
 4 possesses common law trademark rights that constitute prior use of another
 5 unregistered mark, “Crumbles Cookies,” within 30 miles of Corona, California,
 6 under 15 U.S.C. § 1115(b)(5).          Defendant has simultaneously claimed that
 7 Defendant’s own marketing need not be limited to the geographical area in which it
 8 can prove it had established market penetration (if any) before the date of Plaintiff’s
 9 trademark registrations. These assertions threaten Plaintiff.
10                             FACTUAL BACKGROUND
11 A.     Plaintiff Registers its CRUMBL COOKIES Trademarks and Opens
12        Hundreds of Successful Stores Throughout the United States.
13        12.    Plaintiff has 221 stores in 34 states, utilizing its CRUMBL COOKIES
14 mark and selling its signature gourmet cookies. This includes several stores in
15 Southern California.
16        13.    Plaintiff has registered the following federal trademarks:
17               (a)    U.S. Reg. Number 5855051 (Exhibit A hereto), filed Aug. 29,
18                      2018, and registered Sept. 10, 2019, for its “CRUMBL
19                      COOKIES” logo.
20               (b)    U.S. Reg. Number 5910669 (Exhibit B hereto), filed Feb 22,
21                      2018, and registered Nov. 12, 2019, for the word “CRUMBL.”
22               (c)    U.S. Reg. Number 6305598 (Exhibit C hereto), filed Aug. 7,
23                      2020, and registered Mar. 30, 2021, for the design of its
24                      “CRUMBL COOKIES” packaging.
25        14.    Plaintiff’s registered trademarks each encompass the word mark
26 “CRUMBL COOKIES.”
27        15.    Plaintiff’s Southern California stores have been highly successful, and
28 Plaintiff is currently planning to open additional stores in Southern California, to be
                                                                               COMPLAINT
                                              -4-
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 5 of 20 Page ID #:5



 1 announced in the future.
 2 B.      Defendant Asserts a Common Law Right to Use the “Crumbles Cookies”
           Mark Within a 30-Mile Radius of Corona, California, and Threatens to
 3
           Sue Plaintiff Over its Use of “CRUMBL COOKIES” Within that Radius.
 4
           16.    In February 2021, Plaintiff received a letter from counsel for Defendant.
 5
     Defendant noted that it was aware that Plaintiff had been using the “CRUMBL
 6
     COOKIES” mark since 2018. Defendant asserted that Defendant had been in the
 7
     business of selling cookies and breakfast pastries continuously and in good faith since
 8
     2005 in Corona, California using the unregistered mark “Crumbles Cookies.”
 9
     Defendant asserted that the “CRUMBL COOKIES” mark registered by Plaintiff was
10
     confusingly similar to the unregistered “Crumbles Cookies” mark used by Defendant.
11
     Defendant claimed that it therefore had a common law trademark right to operate
12
     within a 30-mile radius of Corona, California pursuant to 15 U.S.C. § 1115(b)(5).
13
     Counsel for Defendant claimed that Plaintiff would be legally prohibited from having
14
     stores utilizing its CRUMBL COOKIES mark within that same 30-mile radius.
15
           17.    That 30-mile radius would encompass far more than the city of Corona,
16
     California, and would expand through much of Riverside County, and even into
17
     Orange, Los Angeles, and San Bernardino Counties. This is significant because
18
     Plaintiff currently has locations in Orange, Los Angeles, and San Bernardino
19
     Counties, with immediate plans to expand further in the Southern California region,
20
     including within 30 miles of the Crumbles Cookies location.
21
           18.    Between February 2021 and the time of filing this action, counsel for
22
     Plaintiff and Defendant attempted to negotiate in the hopes of reaching an agreement,
23
     but were ultimately unable to do so, necessitating this action for a declaratory
24
     judgment.
25
           19.    Defendant asserts that there is a likelihood of confusion between these
26
     marks.
27
           20.    “CRUMBL COOKIES” is a different name than “Crumbles Cookies.”
28
                                                                                 COMPLAINT
                                               -5-
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 6 of 20 Page ID #:6



 1 It is intentionally misspelled.
 2         21.   Plaintiff’s brand and business are distinctive. Plaintiff’s businesses
 3 have unique modern storefronts and its characteristic branding, which have now
 4 spread to 221 locations in 34 states, and growing. Even if a customer were to walk
 5 into a Crumbl storefront under the mistaken belief that this was affiliated with
 6 Plaintiff’s single bakery in Corona, California, the customer would be disabused of
 7 this notion upon stepping inside Plaintiff’s unique business.
 8         22.   Even if Defendant could demonstrate common law trademark right to
 9 operate within a certain geographic radius (it cannot), Plaintiff asserts that the
10 appropriate radius is not the 30 miles that Defendant has asserted. The parties further
11 disagree regarding Defendant’s right to continue marketing in areas that are protected
12 by Crumbl’s trademark.
13                                        COUNT I
14                                   (Declaratory Relief)
15         23.   Plaintiff re-alleges and incorporates by reference all of the allegations
16 set forth in the preceding paragraphs as if fully set forth here.
17         24.   An actual, present, and justiciable controversy has arisen regarding the
18 validity of Defendant’s claim to a common law trademark to the unregistered mark
19 “Crumbles Cookies” under 15 U.S.C. § 1115(b)(5).
20         25.   Plaintiff seeks a declaratory judgment from this Court that its use of the
21 registered trademark “CRUMBL COOKIES” in connection with its goods and
22 services does not infringe any valid and enforceable trademark rights of Defendant
23 in the term “Crumbles Cookies.”
24         26.   Plaintiff further seeks a declaratory judgment from this Court that it is
25 therefore entitled to market and sell its services under the “CRUMBL COOKIES”
26 mark without restrictions, including throughout Corona, California.
27         27.   In the alternative, Plaintiff seeks a declaratory judgment from this Court
28 setting the radius at two miles from the Defendant’s location at 1191 Magnolia Ave.,
                                                                                COMPLAINT
                                               -6-
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 7 of 20 Page ID #:7



 1 Suite C, Corona, California 92879.
 2         28.   Plaintiff further seeks a declaratory judgment from this Court limiting
 3 Defendant’s marketing to the geographical area in which it can prove it had
 4 established market penetration (if any) before the date of Plaintiff’s trademark
 5 registrations.
 6                               PRAYER FOR RELIEF
 7         WHEREFORE, Plaintiff requests that this Court enter a judgment in its favor
 8 as follows:
 9         1.    Declaring that Plaintiff’s use of the registered trademark CRUMBL
10 COOKIES in connection with its goods and services does not infringe any valid and
11 enforceable trademark rights of Defendant in the term “Crumbles Cookies”;
12         2.    Declaring that Plaintiff is entitled to market and sell its services under
13 the CRUMBL COOKIES mark without restrictions, including throughout Corona,
14 California;
15         3.    In the alternative, declaring a protected radius of two miles from the
16 Defendant’s location at 1191 Magnolia Ave., Suite C, Corona, California 92879
17 and limiting Defendant’s marketing to the geographical area in which it can prove it
18 had established market penetration (if any) before the date of Plaintiff’s trademark
19 registrations.
20         4.    Awarding Plaintiff its attorneys’ fees, costs, and expenses in this action;
21         5.    Awarding any such other further relief to which Plaintiff may be entitled
22 as a matter of equity, or which the Court deems just and proper.
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /
                                                                                 COMPLAINT
                                              -7-
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 8 of 20 Page ID #:8



 1                              JURY TRIAL DEMAND
 2       Plaintiff demands a jury trial.
 3
 4   Dated: July 30, 2021                        Respectfully submitted,
 5
 6                                               By: /s/ Case Collard
                                                     CASE COLLARD
 7                                                   JILL A. GUTIERREZ
 8                                                   DORSEY & WHITNEY LLP

 9                                                  Attorneys for Plaintiffs
                                                    Crumbl LLC, Crumbl IP, LLC, and
10                                                  Crumbl Franchising, LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                           COMPLAINT
                                           -8-
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 9 of 20 Page ID #:9
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 10 of 20 Page ID #:10
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 11 of 20 Page ID #:11
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 12 of 20 Page ID #:12
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 13 of 20 Page ID #:13
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 14 of 20 Page ID #:14
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 15 of 20 Page ID #:15
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 16 of 20 Page ID #:16
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 17 of 20 Page ID #:17
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 18 of 20 Page ID #:18
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 19 of 20 Page ID #:19
Case 5:21-cv-01283-KK Document 1 Filed 07/30/21 Page 20 of 20 Page ID #:20
